Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/31/2021.
Claims 10-12, 14-16 were amended by Applicant. Claims 1-9, 13 were canceled Applicant.
Claims 10-12, 14-20 are currently pending of which:
  * Claims 17-20 were withdrawn from consideration as directed to non-elected invention. 
  * Claims 10-12, 14-16 are currently under examination and have been rejected as follows.
Response Request for Information under 37 C.F.R. §1.105
	Examiner thanks Applicant for his response to the 1.105 requirement. The purpose of requirement was to assist Examiner understanding Applicant’s invention both claimed and disclosed and clarify Applicant’s past and/or present efforts to publicly sell or use the invention. Examiner considers Applicant’s response as a bona fide attempt to comply with the requirement for information since as stated at Remarks 12/31/2021 p.7 ¶4 – p.10 ¶2, the Applicant provided all necessary documents. 
Updated Election/Restrictions
	Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 10-16 were elected made without traverse during a phone call made with Attorney Edward B Garner III, on September 28th, 2021. Claim 13 has now been canceled.  
	Claims 10-12, 14-16 remain subject to restriction requirement, under 35 U.S.C. 121:
Inventive Group I representing Claims 1-9 has now been canceled. 
Inventive Group II Claims 10-12,14-16 as amended remains directed to system receiving “work product data” and “create said digital version of said professional document” distinctly classified in G06Q10/0875 with separate utility in itemization of parts e.g. bill of materials.
Inventive Group III: Claims 17-20 directed to other “system” “fitting work product data” and “presenting template”, distinctly classified in G06Q10/10 with separate utility in office automation 
	Examiner updates the restriction requirement by submitting that Inventive Groups II, III remain distinct, each from the other because Inventive Groups II, III, are still related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. Here, Examiner submits that 
 Inventive Group II: Claims 10-12, 14-16 directed to a “system” for “receiving “work product data” and “create said digital version of said professional document” distinctly classified in G06Q10/0875 with separate utility in itemization of parts e.g. bill of materials.
Inventive Group III: Claims 17-20 directed to other “system” for fitting work product data & presenting template distinctly classified in G06Q10/10 with separate utility in office automation. 
	See MPEP § 806.05(d). Because these inventions are distinct for reasons presented above and the search required for:
	Inventive Group II is not required for Inventive Group III, and search for
	Inventive Group III is not required for Inventive Group II, 
restriction for examination purposes was indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification, as demonstrated above by: G06Q10/0875 vs. G06Q10/10
 (b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; namely: receiving “work product data” and “create said digital version of said professional document” as per Inventive Group II vs. “fitting work product data” and “presenting template”, as per Inventive Group III
 (c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries): 
         *  G06Q10/0875 and its associated “receiving “work product data” and “create said digital version of said professional document” as per Inventive Group II
          * G06Q10/10 and its associated “fitting work product data” and “presenting template”, as per Inventive Group III.
 (d) 	the prior art applicable to one invention would not likely be applicable to another invention; given the distinctions articulated above. Specifically: 
	- “receiving “work product data” and “create said digital version of said professional document” as per Inventive Group II would be likely different from “fitting work product data” and “presenting template”, as per Inventive Group III;
	- “fitting work product data” and “presenting template”, as per Inventive Group III would likely be distinct from “receiving “work product data” and “create said digital version of said professional document” as per Inventive Group II.
The election of Inventive Group II: Claims 10-16 was made without traverse during telephone call made with Attorney Edward B Garner III, on September 28th, 2021. To reserve a right to petition, 

Response to Amendments
Objection to dependent Claims 14, 16 is withdrawn in view of Applicant’s amendment as suggested by Examiner at Non-Final act 10/01/2021 p.8 ¶1-¶2.
112 (b) rejection in the previous act is withdrawn in view of Applicant amendment, as mostly suggested by Examiner.
101 rejection is maintained with a detailed analysis and explanation below. 

Response to Arguments
Applicant’s 12/31/2021 amendment necessitated new grounds of rejection in this action.

Response to 101 Arguments
Remarks 12/31/2021 p. 11 ¶2 argues that the amendments overcome the 101 rejection.
101 argument is considered but moot in view of new grounds of rejection. 

Response to prior art Arguments
Remarks 12/31/2021 p. 11 ¶2 argues that the amendments overcome 102 rejections.
The prior at argument is considered but moot in view of new grounds of rejection. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	
	Claim 10 is independent, and has been amended to recite, among others: 
	- “visualizing said categorized structure of said professional task to create said digital version of said professional document” (bolded emphasis added).
* Whereas *
	- Original Specification mid-¶ [00025] merely recites: “…covert the received spoken information into a digital form that may be processed by the processor 220”.
	- Original Specification does not appear tom provide, clear, sufficient and deliberate disclosure to show that Applicant had possession for the newly added matter of “visualizing said categorized structure” “to create said digital version” as explicitly claimed. 
           
           Simply said the Original Disclosure provide support for “spoken information into a digital form” but not “visualizing” “categorized structure” “to create said digital version” as claimed. 
	
	Claims 11, 12, 14-16 are dependent and rejected upon rejected parent Claim 10. 
	Examiner recommends that Applicant amend independent Claim 10 as supported by the Original Disclosure above. 
Clarification and/or correction is/are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or at least set forth the abstract idea, as follows, except where strikethrough: “a a plurality of professional tasks”  
	- “wherein said professional task is a categorically ordered series of said ”,
	- “”
	“” 
	“, ”, 
	“: 
   - “searching for a said specific professional task based on input provided by said professional ”, 
  - “determining which of said ”
   - “receiving said  work product determined to be relevant to said professional task”      - “placing said ”,
   - “ordering said 
    - “visualizing said categorized structure of said professional task to create said ”, “and”	
     - “presenting said visualized representation of said professional task ”                                           (independent Claim 10)
  	- “for said  based on at least one of a matter type and a task type that said specific professional task is categorized into, wherein said template determines which ” (dependent Claim 11)
           -  “ work product to transform said categorized structure of said professional task into said ”                                                      (dependent Claim 12)
	- “
         - “wherein said plurality of professional tasks and specific professional task are presented within a task grid  an  grid (dependent Claim 14)
	- “wherein said task grid comprises a vertically oriented list of said plurality of professional tasks, wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task”  (dependent Claim 15) 
	- “wherein visualizing said categorized structure causes said ” 
                                      (dependent Claim 16)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known1 and stressing that certain activity between person and computer [here user interface] do not preclude the claims from falling within the “Certain Methods of Organizing Human Activity” grouping. 
Here when tested per MPEP 2106.04(a)(2)II, the claims recite, describe or set forth fundamental commercial interactions [here “categorically ordered series of said  work product” “to form a version of a professional document necessary for a chosen profession”, “accepts input from professional that instructs to create specific professional task, work product related to said professional task in a way that allows said professional to construct said professional task” at business relations [here “access” “work product”, “searching for a said specific professional task based on input provided by said professional” “determining which of said” “work product is relevant to said specific professional task”, “receiving said work product determined to be relevant to said professional task” - independent Claim 10; “chooses a template based on type of professional task associated with said professional task”- dependent Claim 11)
	Also, Examiner submits that per MPEP 2106.04(a)(2) IIII. A. the “Certain Method of Organizing Human Activities” can be argued as implementable here by “Mental Processes” by evaluation [here “ordering said work product to form a categorized structure of said professional task” - independent Claim 10], judgement [“chooses template for said version of said professional document based on at least one of a matter and task type that said specific professional task is categorized into, wherein said template determines which” “work product is relevant to said specific professional task”  at dependent Claim 11], and observation etc. [here “placing said work product into categories of said specific professional task”, “visualizing said categorized structure of said professional task to create said version of said professional document”; “presenting said visualized representation of said professional task” at independent Claim 10; “wherein said plurality of professional tasks and specific professional task are presented within a task grid work product relevant to said specific professional task and said professional document are presented within work product grid” at dependent Claim 14] by use of physical aids such as pen and paper [here “document”, “visualization” etc. at independent Claim 10, “template determines” which “work product is relevant to said specific professional task” at dependent Claim 11, “uses said template and said work product to transform said categorized structure of said professional task into said” “version of said professional document” at dependent Claim 12, “wherein said task grid comprises a vertically oriented list of said plurality of professional tasks, wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task” at dependent Claim 15; “wherein visualizing said categorized structure causes said” “work product grid to change said categorized structure into said” “version of said professional document” at dependent Claim 16 etc.]
	Thus here, there is a preponderance of evidence for the claims reciting, describing or at least setting forth the abstract exception. Examiner further points to MPEP 2106.04(a)(2) IIIC. to submit that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. The details of the additional computer-based elements will be now investigated more granularly below.  

	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is/are found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f) as cited by MPEP 2106.04(d) I,II the additional, computer based elements, are merely used as tools to perform economic tasks (as recited and mapped above) and other tasks to receive and store data2 [here “cause said processor to perform operations comprising” “receiving said electronic work product” and “database receives said electronic work product and stores it within said database”, “non-transitory medium” “coupled to said processor and having instructions stored thereon” at independent Claim 10].  
MPEP 2106.05(f)(2) further relies on “Alice, Gottschalk, Versata”, to show that additional elements (above) can also be viewed as mere tools to perform a business method [here “said computing device” “instruct[ed]” “to create specific professional task” and “presents said electronic work product” “within said user interface via a display operably connected to said processor and said computing device in a way that allows said professional to construct said professional task”, “within said user interface” “searching for a said specific professional task based on input provided by said professional” “within said user interface via said display”, “presenting said visualized representation of said professional task” at independent Claim 10; “processor chooses a template for said digital version of said professional document” at dependent Claim 11, “processor uses said template and said electronic work product to transform said categorized structure of said professional task into said digital version of said professional document” at dependent Claim 12]. 
Also MPEP 2106.05(f)(2) relies on “FairWarning” and “Intellectual Ventures” to show the additional elements (above) can also be viewed as mere use of tools for:
	* monitoring audit log data [here “within said user interface”, “searching for a said specific professional task based on input provided by said professional” at independent Claim 10],
	* requiring use of software to tailor info and provide it to the user on a generic computer3 [here “wherein user interface” “accepts input from professional that instructs said computing device to create a specific professional task of said plurality of professional tasks”, “within said user interface via said display” “presenting said visualized representation of said professional task at independent Claim 10, “wherein said plurality of professional tasks and specific professional task are presented within a task grid of said user interface, wherein said electronic work product relevant to said specific professional task and said professional document are presented within an electronic work product grid of said user interface” at dependent Claim 14].
	Such functions, when performed individually or in combination, by additional computer-based elements (above), do not integrate the abstract idea into a practical application per MPEP 2106.05(f) reliance on “Affinity Labs, TLI Communications Intellectual Ventures”, “Alice”, “Gottschalk “, “Versata”, “FairWarning” etc.
	Moreover, MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that automation of manual process [here “based on input provided by a user” at independent Claim 10] is insufficient to show improvement in computer-functionality. Also, the automatic implementation by “processor operably connected to computing device”, “38power supply”, “display operably connected to said processor”, “database operably connected to said processor”, could be equally viewed per MPEP 2106.05(h), as narrowing to a field of use of technological environment, such as narrowing the combination of collecting information, analyzing it, and displaying certain results of collection & analysis4 [here mapped above] to a technological field or field of use [here “electronic work product”, “digital version”] which does not integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., and/or case law. 
Per MPEP 2106.05(d)(I) Examiner points to Applicant’s own disclosure as follows:  
	* Original Spec. ¶ [00053] 3rd sentence disclosing a general-purpose processor.
	* Original Spec. ¶ [00029] 1st-2nd sentences reciting at a high level of generality: 
“As illustrated in FIG. 5, the system 500 generally comprises a processor 220, a power supply, a computing device 200 operably connected to the processor 220, and a non-transitory computer-readable medium 516 coupled to the processor 220 and having instructions stored thereon. In one preferred embodiment, the system 500 may further comprise a database 115 operably connected to the processor 220”.
	* Original Spec. ¶ [0025] exemplifying a communication interface at high level of generality 
	* Original Spec. ¶ [00026] reciting at high level of generality “power supply may be any source of power that provides the system 500 with power. In an embodiment, the power supply may be a stationary power outlet. The system 500 may comprise of multiple power supplies that may provide power to the system 500 in different circumstances. For instance, the system 500 may be directly plugged into a stationary power outlet, which may provide power to the system 500 so long as it remains in one place. However, the system 500 may also be connected to a backup battery so that the system 500 may receive power even when the it is not connected to a stationary power outlet or if the stationary power outlet ceases to provide power to the computing entity 200”.
	* Original Spec. ¶ [00056] last sentence: It will be readily understood to those skilled in the art that various other changes in the details, materials, and arrangements of the parts and method stages which have been described and illustrated in order to explain the nature of this inventive subject matter can be made without departing from the principles and scope of the inventive subject matter.
Per MPEP 2106.05(d)(II), further corroborates that the additional computer-based elements, can also be viewed as performing the well-understood, routine conventional functions: 
	* retrieving and storing info in memory [here “cause said processor to perform operations comprising” “receiving said electronic work product” and “database receives said electronic work product and stores it within said database”, “non-transitory medium” “coupled to said processor and having instructions stored thereon” at independent Claim 10] in view of “Versata, OIP Techs”, 
	* utilizing an intermediary computer to forward information [here “wherein said computing device presents said electronic work product related to said professional task within said user interface via a display operably connected to said processor and said computing device in a way that allows said professional to construct said professional task” at independent Claim 10] in light of “TLI Communications”, “OIP Techs”, and “buySAFE”.
	* gathering statistics / electronic recordkeeping [here “a processor operably connected to a computing device, wherein said computing device hosts a user interface used to access electronic work product” at independent Claim 10 ] in view of “OIP Techs, Alice, Ultramercial” 
	* sorting information [here “cause said processor to perform” “ordering said electronic work product to form categorized structure of said professional task” at independent Claim 10; “said processor chooses a template for said digital version of said professional document wherein said template determines which electronic work product is relevant to said specific professional task”  at dependent Claim 11] arranging a hierarchy of groups etc. [“said plurality of professional tasks and specific professional task are presented within a task grid of said user interface, wherein said electronic work product relevant to said specific professional task and said professional document are presented within an electronic work product grid of said user interface” at dependent Claim 14; “wherein said task grid comprises a vertically oriented list of said plurality of professional tasks, wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task”  at dependent Claim 15] in light of “Versata”.
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 
	In conclusion, claims 10-12, 14-16 although directed to statutory categories (here “system” or machine) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
Claims 10-12, 14-16 are thus not patent eligible.
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over
	* Nielsen et al, US 20110035324 A1 hereinafter Nielsen, in view of 
	* Kamel et al, US 20160019243 A1 hereinafter Kamel.  As per, 
Claim 10 Nielsen teaches or suggests “A system for transforming electronic work product into a contextualized visualized representation of a professional task comprising”: 
        “a processor operably connected to a computing device (Nielsen ¶ [0334] 1st sentence: workflow generator executed by a processor, to generate a workflow for a locate and/or marking operation) “wherein said computing device hosts a user interface used to access electronic work product and visualizes a plurality of professional tasks” (Figs16-19, [0030] 2nd sentence technician input via user interface to generate electronic record or log of technician activity during locate and/or marking operation, based on ticket info. Figs.5 A, C ¶ [0229] 2nd sentence: use electronic 
	“wherein said professional task is a categorically ordered series of said electronic work product” (¶ [0144] 2nd sentence: ticket is processed to extract relevant info to generate instructions set and/or prompts, referred as workflow, for orderly step-by-step fashion or sequence of steps, through locate and marking operation. ¶ [0335] 2nd-5th sentences: workflow template has structure of step-by-step guide to perform a locate and/or marking operation, by preloading into workflow template generic info such as instructions applicable to many locate and/or marking operations)
“that is visualized to form a digital version of a professional document necessary for a chosen profession”,ApplicantClay RankinAttorney Docket No. 719.5-100 Serial No.17/093,605 (¶ [0209] 1st sentence: any of concepts in connection with generation of checklists, workflows, is implemented with combined locate and marking device, necessary to the technician profession as first introduced at ¶ [0008] 1st sentence, [0009] 2nd sentence. For example Figs.5A,C & ¶ [0230] 1st-2nd sentence: digital image on which dig area indicators are drawn is geotagged associated with geospatial metadata. VWL app uses geospatial metadata associated with digital image to convert location info regarding dig area indicators and landmarks shown in digital image into geographic GPS coordinates. Figs.5 A, C & ¶ [0229] 2nd sentence: use electronic drawing tool provided by VWL app to electronically draw markings on a digital image of the work site)FiledDecember 31, 2021Page3 of 13
	“wherein a user interface of said computing device accepts input from a professional that instructs said computing device to create a specific professional task of said plurality of professional tasks, wherein said computing device presents said electronic work product related to said professional task within said user interface via a display operably connected to said processor and said computing device in a way that allows said professional to construct said professional task” (¶ [0030] 2nd sentence: the technician provide input via user interface of locating equipment being used by the technician to generate electronic record / log of technician activity during locate and marking operation, based on the ticket info. ¶ [0039] 3rd sentence, ¶ [0041] 3rd sentence, ¶ [0065] 2nd sentence: A) displaying a check list for locate operation on display of locate and/or marking device, comprising at least one check list item; B) determining, based at least on part on input from input device of locate and/or marking device, a status of at least one check list item; C) automatically updating the check list based on determined status of the at least one check list item to generate updated check list; and D) displaying updated check list on display. ¶ [0069])
	“38a power supply” (Nielsen Fig. 3A: power source 1614)
	“a database operably connected to said processor” (¶ [0274] 3rd sentence the ticket and work order database is accessible, via network connection. ¶ [0277] 2nd sentence: work order is generated by ticket parsing and assessment engine and stored in ticket and work order database. ¶ [0262] Once generated by a process guide generator, the process guide items are stored in 
		“wherein said database receives said electronic work product and stores it within said database” (¶ [0155] 2nd sentence the info collected as part of locate and marking is stored in memory as database components/fields. ¶ [0258] 1st sentence the result of parsing and assessing the ticket is summarized in corresponding work orders, stored in the ticket & work order database. ¶ [0262] 1st sentence: once generated by process guide generator, the process guide items are stored in the database. ¶ [0277] 2nd sentence: Fig.7, 210->220: work order is generated by ticket parsing and assessment engine and stored in database), 
		“wherein said database receives said specific professional task and stores it within said database” (¶ [0155] 2nd sentence: info relating to detection & marking underground facilities
 (e.g. location data relating to detection/marking, time data relating to detection/marking, marker characteristic data, etc.), and info relating to technician activity attendant to a locate and marking operation (manner in which technician conducted operation(s), checklist of technician activities, workflow, order/sequence/timing of technician activities, etc.) are stored in database), “and”
	“a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon” (¶ [0154] 1st sentence: non-transitory memory such as usb flash drive) “which, when executed by said processor, cause said processor to perform operations” (¶ [0154] 1st sentence: the memory store instructions executable by the processor) “comprising”: 
	- “searching for said specific professional task based on input provided by said professional within said user interface” (¶ [0401] 2nd, 4th sentences: the workflow generator search locate instructions field in work order (Fig.8) for key word and extract associated data string. the workflow generator search keywords associated locate & marking operation instructions & extract desired data associated with those keywords using expression-based rules and table lookups)
 	- “determining which of said electronic work product is relevant to said specific professional task” (¶ [0027] 2nd sentence: deriving relevant info from tickets. For example ¶ [0034] 2nd sentence, [0144] 2nd sentence: ticket is processed to extract relevant info to generate instructions prompts, referred as workflow, in orderly step-by-step sequence through locate & marking operation. [0257] 3rd sentence: ticket parsing & assessment engine parses ticket to extract relevant info and assess aspects of requested locate and/or marking operation, i.e. location, scope, complexity, duration, risk, value, skill requirements. ¶ [0289] last sentence: standard operating procedures-SOP info consider relevant terms from, contracts with facilities owners and damage insurance companies)
	- “receiving said electronic work product that is determined to be relevant to said specific professional task” (¶ [0248] last sentence: parsing a received ticket to extract relevant info to nd sentence, ¶ [0144] 2nd sentence: the ticket is processed to extract relevant info to generate a set of instructions and prompts, referred to as workflow, guiding the technician in orderly step-by-step fashion or sequence of steps, through locate and marking operation. ¶ [0209] 2nd sentence: the combined locate & marking device function as both locate receiver for locating objects & marking device, and configured to collect, store, transmit to external device and analyze /process any of data types described herein (locate, marking, landmark info), any combination of such data types, or any other info of relevance to operation of combined locate and marking device. ¶ [0267] 2nd sentence: data analysis component extract relevant info from locating equipment, process extracted info, and automatically provide status updates with respect to related process guide items. ¶ [0352] 2nd sentence: extract info relevant to generating a workflow, such as worksite location, planned excavation date, types of facilities to be located. ¶ [0404] last sentence: extract relevant standard operating procedures-SOP and industry-wide best practice info from a suitable source)
	- “placing said electronic work product into categories of said specific professional task, ordering said electronic work product to form a categorized structure of said professional task”
       (¶ [0335] 2nd-5th sentences: workflow template has structure of step-by-step guide to perform locate & marking operation, preloading into workflow template info such as instructions applicable to many locate and marking operations. The workflow generator interrogates ticket info and fill in placeholders. An example of workflow template is in Fig.14. ¶ [0358] last sentence disclosing workflow template example containing structured generic instructions at ¶ [0359]-¶ [0395]. Also ¶ [0356] 2nd sentence-¶ [0357]: per above, different workflow templates are created for different categories of locate and marking operations, so that info applicable to each category is preloaded into corresponding workflow template. For example, different workflow templates are created for different jurisdictions in compliance with different regulatory requirements. As further example, different workflow templates are created for different work site settings, (rural vs. urban). Other factors that may also be considered in creating workflow templates include, standard operating procedures, SOP info, current industry-accepted recommended practices), external contracts with facilities owners and/or insurance companies and/or locate service provider internal policies. Any combination of these and other factors may be considered in creating workflow templates), 
	- “visualizing said categorized structure of said professional task to  {manipulate} said digital version of said professional document” (¶ [0335] 3rd sentence generic info- instructions applicable to locate & marking operations preloaded into workflow template, while placeholders left in appropriate places for ticket-specific info. ¶ [0397] 1st sentence: As more specific example, st-2nd sentence: digital image on which dig area indicators are drawn is geotagged associated with geospatial metadata. VWL app uses geospatial metadata associated with digital image to convert location info regarding dig area indicators and landmarks shown in the digital image into geographic GPS coordinates), “and” 
	- “presenting said digital version of said professional document to said professional within said user interface” (Figs.5A,C ¶ [0229] 2nd sentence: electronic drawing tool provided by VWL app to electronically draw markings on digital image of work site. ¶ [0284] last 2 sentences: Fig.10 shows facilities map 700. Using geographic information associated with the facilities map 700 and VWL coordinate information, a dig area indicator 705 may be overlaid onto the facilities map 700 to indicate a planned dig area. ¶ [0137] Figs.16-19 illustrates a series of exemplary popup windows and checklists presented as part of the process of Fig.15);
* While *
Nielsen as mapped to “visualizing” limitation above teaches manipulation of said digital version of said professional document”, which might suggest but does not explicitly recite, to anticipate:  
         - “…create said digital version…” as explicitly claimed. 
* However *
Kamel in analogous art of electronic knowledge creation and management teaches or suggests:
         - “…create said digital version…” (¶ [0119] 3rd sentence and claims 22 create the digital file)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have explained, adjusted or complementarily modified the manipulation of said digital version of said professional document” in Nielsen’s ”system” to have clearly included evidence for actual creat[ing] said digital version in further view of Kamel to enhance consistency, control, speed, efficiency in production of related content and communications materials (Kamel ¶ [0002] 2nd sentence & MPEP 2143 G). To this end Kamel would have simplified, expedited, and improved specification of template metadata parameters (Kamel ¶ [0027] 2nd sentence) and would have further allowed for fast, efficient, effective, and accurate specification of template attributes with little or no knowledge of underlying template metadata attributes or related algorithms (Kamel ¶ [0027] last sentence & MPEP 2143 G). Kamel would have further improved overall effectiveness in designing communications materials and other documents. Instead of beginning with a design, then building a corresponding template from the design, the user would have first found, filtered, reviewed, evaluated pre-existing templates that meet general design needs. From the pre-existing templates, the campaign designer would have selected pre-existing templates that have proven to be successful in similar communications. The campaign designer of a document could have Nielsen’s ¶ [0507] in view of Kamel at ¶ [0136] 3rd - 4th sentences. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar electronic knowledge creation and management field of endeavor. In such combination each element merely would have performed same organizational, analytical and content manipulation generation or creation functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Nielsen in view of Kamel above, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, its is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claim 11 Nielsen / Kamel teaches all the limitations in claim 10 above. 
Nielsen teaches: “wherein said processor chooses a template for said digital version of said professional document based on at least one of a matter type and a task type that said specific professional task is categorized into” (¶ [0228] 1st sentence: virtual white lines (VWL) image, which contain digital image of work site (e.g. aerial image or some other suitable digital data representing the geographic location of the work site) along with electronic annotations delimiting the dig area. To this end at ¶ [0356] 1st sentence and Fig.14 810->815, an appropriate workflow template is selected from available templates at act 815, based on previous extracted info from ticket and work order at prior step 810. ¶ [0358] 1st-2nd sentences:  workflow generator use some of the ticket info extracted at act 810 in selecting an appropriate template from available templates. For example, the workflow generator may select a template based on worksite location, types of facilities to be located, number of facilities to be located), “wherein said template determines which electronic work product is relevant to said specific professional task” (¶ [0397] with reference to above workflow template: ¶ [0404] extract relevant SOP and industry-wide best practice info from a suitable source. ¶ [0445] 1st-2nd sentences: the above example is provided for illustration purposes. Other types of workflow templates and ticket info may also be used).

Claim 12 Nielsen / Kamel teaches all the limitations in claim 11 above. 
Nielsen teaches: “wherein said processor uses said template and said electronic work product to transform said categorized structure of said professional task into said digital version of said professional document” (¶ [0335] 2nd-5th sentences: workflow template has a structure of a step-

Claim 14 Nielsen / Kamel teaches all the limitations in claim 10 above. 
Nielsen teaches: “wherein said plurality of professional tasks and specific professional task are presented within a task grid of said user interface, wherein said electronic work product relevant to said specific professional task and said professional document are present within electronic work product grid of said user interface” (Nielsen ¶ [0309]-¶ [0310] & Fig. 11: checklist grid 1100 of work relevant to specific tasks e.g. electric power, gas, communications, water for professional document, are arranged vertically. ¶ [0228] last sentence: an example of VWL image 400 is shown in Fig.5A, where a dig area is indicated on an aerial image of a work site by a set of dashed lines 410 forming a polygon (rectangle). Lines 410 are more generally referred to as dig area indicators, which may be any electronically generated markings indicating a point, line, path and/or area of the planned excavation. other details at ¶ [0013], ¶ [0014], ¶ [0015] last two sentences, ¶  [0016] 1st-2nd sentences, ¶ [0225],  ¶ [0228] last two sentences). 

Claim 16 Nielsen / Kamel teaches all the limitations in claim 14 above. 
Nielsen does not teach: 
	- “wherein visualizing said categorized structure causes said electronic work product grid to change said categorized structure into said digital version of said professional document”. Yet, 
Kamel in analogous art of electronic knowledge creation and management teaches or suggests:
	- “wherein visualizing said categorized structure causes said electronic work product grid to change said categorized structure into said digital version of said professional document” 
	(Kamel ¶ [0027] 3rd sentence noting examples of 2D or 3D templates. For instance, at ¶ th sentence, ¶ [0069] 2nd sentence: a template can include a Cartesian coordinate system as the location system for determining positions of content objects in the template given (X,Y) format. mid-¶ [0060]: the height and width fields can be used to give measurements for a height and a width of the template. ¶ [0031] 1st sentence and ¶ [0034] 2nd sentence the user reviews said templates that meet general design needs. For example, at ¶ [0112] 3rd sentence: the user may gain inspiration by reviewing templates that have proven successful in related product categories, geographies, and target segments. mid-¶ [0082]: Cartesian origin data field 221 indicate an origin (0,0) for plotting content objects in the template. As shown, the Cartesian origin data field 221 indicates the lower left part of the template. As such, the lower left corner of template would be (0,0) coordinate. The number of objects data field 222 indicates the number of content objects in template as 5. Thereafter at ¶ [0119] 2nd sentence: the draft template is converted to a digital file).
	Rationales to modify/combine Nielsen / Kamel are above and reincorporated since said dependent claim 16 merely narrows the visualizing limitation to digital related changes. Thus, it is believed that the benefits and interdependencies raised by the above rationales at independent claim 10 once again apply to dependent claim 16. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Nielsen / Kamel as applied to claim 14 above, in further view of 
	* Keel; Paul Erich US 20190227989 A1 hereinafter Keel. As per,
Claim 15 Nielsen / Kamel teaches all the limitations in claim 14 above. Further 
	    Nielsen teaches or suggests: “wherein said task grid comprises a wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task” (Nielsen ¶ [0309]-¶ [0310] & Fig. 11: checklist grid 1100 of work relevant to specific tasks e.g. electric power, gas, communications, water for professional document, are arranged vertically. ¶ [0014] 3rd sentence: based on this generally over-inclusive buffer zone around the identified work site and in some instances significantly over-inclusive buffer zone, the one-call center consults the polygon maps to identify which member polygons intersect with all or a portion of the buffer zone so as to notify these underground facility owners/members and/or their agents of the proposed excavation or design project. ¶ [0225] last 3 sentences: This locate/work site polygon may be overlaid onto one or more polygon maps or facilities maps to determine which types of facilities are implicated. For example, a facility type (or owner) may be indicated on the initial ticket in the member code section 314 if and only if at least one facility of that type (or owner) touches or intersects with the polygon overlaid on a polygon map or facilities map. In some instances, the one-call center may provide 
	Nielsen / Kamel does not explicitly recite: “vertically oriented list” as required by “wherein said task grid comprises a vertically oriented list of said plurality of professional tasks, wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task”.
	Keel however in analogous art of electronic knowledge creation and management by creating, sharing and storing documents in a modular format teaches or at least suggests: 
	- “vertically oriented list” (Keel ¶ [0164] 3rd sentence: system analyzes the card contents to determine vertical dimensions of individual card content components such as illustrations, captions and text paragraphs 2421)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Nielsen / Kamel’s “system” to have further included explicit evidence for “vertically oriented list” as required by “wherein said task grid comprises a vertically oriented list of said plurality of professional tasks, wherein selection of said specific professional task causes said task grid to visualize said categorized structure of said professional task” in further view of Keel to have further provided more compact, structured, modular and standardized content formats to help ease and accelerate the creation, curation, sharing, distribution and consumption of content (Keel ¶ [0013] & MPEP 2143 G). Keel would have further provided users with suggestions of what to do next can (a) increase the number of user contributions, (b) engage less motivated and less proficient users, (c) help users engage and participate in collaborative efforts, (d) help users intuitively learn about collaboration concepts and strategies, and (e) auto-direct collaborative activities by fostering collaborative actions that support specific collaboration objectives, such as, for example, the preparation of final presentations (Keel ¶ [0129] & MPEP 2143 G)
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar electronic knowledge creation and management field of endeavor. In such combination each element merely would have performed the same organizational and analytical functions as they did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Nielsen / Kamel in view of Keel, the results of the combination would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
Conclusion
     I. The following art is made of record and considered pertinent to Applicant's disclosure:
	* USPTO, Office Action Correspondence System, OACS, Part 2 training, October, 2011, with emphasis on the use of templates and data structures by Examiner professionals at p.13- 16
* USPTO, PE2E-OC Official Correspondence User Manual, August 2017, with emphasis on the use of templates and data structures by the Examiner professionals at p.106- p.111.
     II. The following art is made of record and considered pertinent to Applicant's disclosure relevant by at least their titles:
* US 11023656 B2	Method and system for dynamically configuring a user interface for a specified document review task
* US 20200394567 A1	Target document template generation
* US 20200342404 A1	Systems and methods for intelligent forms automation
* US 20190236124 A1	Systems and methods for creating a dynamically editable document template and for drafting, reviewing, negotiating, and finalizing a dynamically editable document
* US 20190108493 A1	Attendance Tracking, Presentation Files, Meeting Services and Agenda Extraction for Interactive Whiteboard Appliances
* US 20180137424 A1	Methods and systems for identifying gaps in predictive model ontology
* US 20180129941 A1	Methods and systems for capturing analytic model authoring knowledge
* US 20180129959 A1	Methods and systems for programmatically selecting predictive model parameters
* US 20170132200 A1	Method, System, and Medium for Workflow Management of Document Processing
* US 20160165403 A1	Predicting companion data types associated with a traveler at a geographic region including lodging
* US 20160048936 A1	Computer-Implemented Methods of and Systems for Analyzing Patent Claims
* US 20130179208 A1	Workflow tasks
* US 20120117104 A1 System and method of facilitating petroleum engineering analysis
US 20100324967 A1 Management system, and associated methods and apparatus, for dispatching tickets, receiving field information, and performing a quality assessment for underground facility locate and/or marking operations
* US 7778859 B2	Method for economic valuation in seismic to simulation workflows
* US 20100205031 A1 Methods, apparatus, and systems for exchanging information between excavators and other entities associated with underground facility locate and marking operations
* US 20100205032 A1 Marking apparatus equipped with ticket processing software for facilitating marking operations, and associated methods
* US 20090125362 A1	 Systems and Methods For Workflow Automation, Adaptation and Integration
* US 20080065981 A1	Custom document generation system and method
* US 20070192671 A1	Document management systems
* US 20070083283 A1	Work management support method and work management support system which use sensor nodes 
* US 20070078672 A1	System and method for creating finalized legal documents
* US 6612382 B2	Iterative drilling simulation process for enhanced economic decision making
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	January 27th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);
        4 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);